1 Reported in 243 N.W. 385.
August 22, 1929, the plaintiff was injured while riding as a passenger and guest in the defendant's automobile. On the evening of that day the parties hereto, with two other passengers, left St. Paul in the defendant's car for Grantsburg, Wisconsin. Plaintiff and her daughter were riding in the rear seat, and the defendant and his brother occupied the front seat, the defendant driving. The party passed through Forest Lake on highway No. 1. It then began to rain, and at Wyoming they turned easterly on highway No. 46, which was paved with concrete 18 feet wide. The defendant was quite familiar with the road and knew of the steep hills and *Page 370 
curves thereon. Four or five miles east of Wyoming he approached a steep decline at a rate of approximately 30 miles an hour. The pavement was wet and slippery, and the car skidded off the pavement and overturned at the commencement of the curve at the bottom of the hill. Defendant testified that his lights revealed the pavement for only about 20 or 25 feet in front of him. The plaintiff was injured as a result of the accident. The case was submitted to a jury, which found a verdict for the plaintiff. The defendant moved for judgment notwithstanding the verdict or for a new trial, and his motion for judgment was granted by the trial court.
In our opinion the evidence created a question for the jury as to whether or not the defendant's speed and manner of handling his car upon approaching a steep hill, at the bottom of which he knew there was a curve, amounted to negligence.
Judgment reversed.